[Cite as State v. Haines, 2022-Ohio-1145.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLERMONT COUNTY




 STATE OF OHIO,                                     :

        Appellee,                                   :     CASE NO. CA2021-07-040

                                                    :          OPINION
     - vs -                                                     4/4/2022
                                                    :

 LINDSAY HAINES,                                    :

        Appellant.                                  :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                        Case No. 2020 CR 000790


Mark J. Tekulve, Clermont County Prosecuting Attorney, and Nicholas Horton, Assistant
Prosecuting Attorney, for appellee.

W. Stephen Haynes, Clermont County Public Defender, and Robert F. Benintendi, Assistant
Public Defender, for appellant.



        HENDRICKSON, J.

        {¶1}     Appellant, Lindsay Haines, appeals from her convictions in the Clermont

County Court of Common Pleas for involuntary manslaughter, corrupting another with

drugs, trafficking in heroin, and aggravated trafficking in drugs. For the reasons set forth

below, we affirm her convictions.

        {¶2}     On September 22, 2020, appellant was indicted on one count of involuntary

manslaughter in violation of R.C. 2903.04(A), a felony of the first degree, two counts of
                                                                   Clermont CA2021-07-040

corrupting another with drugs in violation of R.C. 2925.02(A)(3), felonies of the second

degree, one count of trafficking in heroin in violation of R.C. 2925.03(A)(1), a felony of the

fifth degree, and one count of aggravated trafficking in drugs (fentanyl) in violation of R.C.

2925.03(A)(1), a felony of the fourth degree. The charges arose following the overdose

death of Ryan Richmond, an individual to whom appellant sold narcotics on December 2,

2017, the date Richmond died.

       {¶3}   Appellant pled not guilty to the charges and a three-day jury trial commenced

on June 7, 2021. The state presented testimony from nine witnesses, including testimony

from Thomas Baker, four Union Township police officers involved in the investigation of

Richmond's death, two drug analysists from the Hamilton County Coroner's Crime

Laboratory who analyzed evidence found in Richmond's bedroom, the toxicologist who ran

tests on Richmond's blood and urine, and the deputy coroner who conducted Richmond's

autopsy. Appellant did not present any witnesses.

       {¶4}   The testimony and exhibits presented at trial established the following facts.

Baker and Richmond were friends and coworkers. Baker rented a house from his boss's

mother on Clermont Lane in Clermont County, Ohio, and he permitted those who worked

for him to reside there in order to ensure that they would show up for work. Despite knowing

Richmond had a drug problem, Baker employed Richmond as a carpenter and allowed him

to live in the rental home. However, because of prior instances of drug use which had led

to Richmond being kicked out of the home, when Richmond moved back into the home in

late November 2017, he was required to submit to weekly drug tests.

       {¶5}   On December 2, 2021, after a full day of work, Richmond and Baker returned

to their home on Clermont Lane. Around 9:00 p.m. that evening, Richmond stopped by

Baker's room to inform him he was going to bed. Baker saw Richmond enter his bedroom

before Baker closed his door. Later that evening, Baker heard individuals knocking on

                                            -2-
                                                                Clermont CA2021-07-040

windows and then voices in his hallway. When he opened his bedroom door, he saw two

women trying to get into Richmond's room. The two women were later identified as

appellant and her girlfriend, Autumn Blankenship.

      {¶6}   Upon entering Richmond's room, Baker saw Richmond lying on the floor.

Baker believed Richmond had already passed away, as he was "really blue, purple."

Nonetheless, Baker attempted to render aid to Richmond. Baker called his mother, who is

a first responder, for advice on how to help Richmond. Baker attempted to perform CPR

on Richmond while shouting for someone else to call 9-1-1. While he was performing CPR,

Baker noted that appellant was next to him, rifling through Richmond's pockets. After it

became apparent to Baker that his efforts to help Richmond would not be effective, Baker

stopped CPR and went to await the paramedics.

      {¶7}   Officers from the Union Township Police Department were dispatched to the

Clermont Lane home at 10:45 p.m. following a report of an unconscious male who had

possibly overdosed. Officer Ryan Maynard arrived on the scene at the same time as the

paramedics. Once he entered Richmond's room, the officer found one woman attempting

chest compressions on Richmond while another woman stood nearby. Officer Maynard

directed the two women to exit the room so that the medics could attempt lifesaving

measures on Richmond.

      {¶8}   Officer Maynard observed that Richmond had fluid coming out of his nose and

appeared extremely blue in the face and outer extremities.      The medics working on

Richmond indicated Richmond was still warm to the touch. The medics administered

Narcan and performed CPR, but Richmond did not respond to their efforts. Richmond was

transported to a nearby hospital, where he was pronounced dead.

      {¶9}   Officer Alex Smith arrived on scene as the medics were preparing to transport

Richmond to the hospital.     Officer Smith secured the scene and obtained witness

                                          -3-
                                                                 Clermont CA2021-07-040

statements from those present. Appellant prepared a written statement of events, stating

that she had been communicating with Richmond throughout the day. Richmond had

declined her repeated requests to go downtown with her, her girlfriend, and her girlfriend's

kids to a Christmas event.     After going to the downtown event and dropping off her

girlfriend's kids, appellant and Blankenship decided to go to Richmond's residence and

check on him. Appellant explained that Richmond had stopped answering her phone calls

and texts, which was not like him. Around 10:30 p.m., appellant knocked on the door to

Richmond's residence, but no one answered.         Appellant and Blankenship walked to

Richmond's window and looked in the home. Appellant saw Richmond sitting cross-legged

on the floor with his head against the wall. Appellant knocked on the window but Richmond

did not respond. Believing something was wrong, appellant opened the window and she

and Blankenship crawled inside. Appellant pulled Richmond flat on the floor and began

administering CPR. She stated she called 9-1-1 and continued to administer CPR until the

medics and police arrived.

      {¶10} While Officer Smith obtained witness statements, Officer Maynard began

searching Richmond's bedroom. As Officer Maynard believed Richmond had overdosed

on narcotics, he looked for evidence of drug use. Officer Maynard found Richmond's cell

phone on the floor. He also located a used syringe in coveralls on the floor of Richmond's

room and a small baggie with a powdery residue on or next to a sleeping mat on the floor.

Officer Maynard testified that powdery drugs are typically stored in baggies the size he

found in Richmond's room.

      {¶11} Officer Maynard also conducted a search of the remainder of the home. In

another room, the officer discovered two bags of marijuana. According to Baker, the

marijuana belonged to another roommate named "Craig."

      {¶12} The syringe and the baggie collected from Richmond's bedroom were sent to

                                           -4-
                                                                   Clermont CA2021-07-040

the Hamilton County Crime Laboratory for analysis. The baggie tested positive for heroin

and fentanyl and the syringe tested positive for heroin, fentanyl, and tramadol. Richmond's

blood and urine were also tested for narcotics. Robert G. Topmiller, the chief of toxicology

at the Hamilton County Coroner's Office, testified that peripheral blood from Richmond was

tested to prevent postmortem distribution of any narcotics in Richmond's system.

Richmond's blood was found to contain 0.015 milligrams per liter of the cocaine metabolite

benzoylecgonine, 0.002 milligrams per liter of fentanyl, 0.015 milligrams per liter of codeine,

and 0.400 milligrams per liter of morphine. Topmiller also tested Richmond's urine, which

was found to contain 0.500 milligrams per liter of 6-monoacetylmorphine, a "direct

metabolite that the body produces when someone takes in heroin." No other drugs or

alcohol were found in Richmond's system.

       {¶13} Topmiller testified that the low level of cocaine metabolite found in Richmond's

system indicated Richmond had not used cocaine in the hours before his death. However,

the combination of codeine, morphine, and 6-monoacetylmorphine indicated that Richmond

had ingested heroin. He had also recently ingested fentanyl. Topmiller explained that

because fentanyl breaks down quickly to the metabolite norfentanyl and there was no

norfentanyl found in Richmond's system, he believed Richmond had died shortly after

ingesting the fentanyl. Topmiller further explained that the combination of fentanyl and

heroin has become so common that drug users actively seek it out, despite the high potency

of fentanyl.

       {¶14} Dr. Gretel Stephens, a deputy coroner with the Hamilton County Coroner's

Office, testified she completed an autopsy on Richmond and reviewed Topmiller's

toxicology report. Based on the autopsy and the toxicology results, Dr. Stephens rendered

an opinion that Richmond had died from an overdose of heroin with cocaine metabolite and

fentanyl also present. Dr. Stephens explained that while Richmond suffered from other

                                             -5-
                                                                   Clermont CA2021-07-040

medical issues, including hepatitis C and left ventricular myocardial hypertrophy, he could

have lived for another 50 years without treatment for said issues.

       {¶15} Regarding the drugs found in Richmond's system, Dr. Stephens opined that

Richmond had likely snorted the drugs rather than injected the drugs. She further testified

that the level of cocaine present in Richmond's system, 0.015 milligrams per liter, almost

never results in death. Rather, she explained, cocaine reliably kills one when it amounts to

1 milligram per liter. Dr. Stephens noted that Richmond had a "decent amount" of fentanyl

in his system and that the 0.002 milligrams per liter of fentanyl "could have caused

[Richmond] to become unconscious at that level" but would likely not have killed him on its

own. However, Richmond had a significant amount of heroin in his system. Dr. Stephens

testified Richmond had "taken enough heroin to kill two of him" and that the drug had been

ingested a short period of time prior to his death. She explained that morphine that has

been taken in by heroin can kill at a 0.1 milligram per liter and that Richmond had 0.400

milligrams per liter in his system. Dr. Stephens testified as follows regarding the effects of

the heroin and fentanyl in Richmond's system:

              [Richmond] had all of those opiate-type drugs that were working
              on his respiratory capability. And his respiratory drive just was
              negated. And he just quit breathing. Once he quit breathing,
              then the heart can only pump for a while after that occurs.
              Usually a number of minutes. And once it's not getting oxygen
              and enough to keep it going, it stops. So this is the cascade that
              has led to Ryan Richmond's death.

       {¶16} Detective Brandon Bishop was assigned to investigate Richmond's death.

Prior to receiving Richmond's autopsy and toxicology reports, the detective received three

anonymous calls from an individual who suggested that Richmond's phone be inspected to

determine who had sold Richmond the narcotics that led to his death. The caller indicated

an individual named "Josh" had sold Richmond methamphetamine. However, in Detective

Bishop's nearly twenty years of experience responding to overdose deaths, only one case

                                            -6-
                                                                       Clermont CA2021-07-040

involved an overdose via methamphetamine. Detective Bishop did not believe Richmond

had overdosed on methamphetamine but had more than likely overdosed on heroin,

fentanyl, or a combination of those two substances. Detective Bishop explained that heroin

was a Schedule I controlled substance and fentanyl was a Schedule II controlled substance.

According to the detective, it was common to see the two drugs combined and there

appeared to be a greater chance of an overdose death when the two drugs were taken

together. He further explained that the dangers of mixing the two drugs was well known in

the law enforcement and drug community.

       {¶17} Despite the anonymous caller's tip, Detective Bishop did not pursue "Josh" as

a suspect.     Instead, the detective reviewed Richmond's phone, taking pictures of

Richmond's recent communications and contacts. He then sent Richmond's phone to

Detective Ken Mullis for a forensic download of the information stored on the phone's

internal memory system.

       {¶18} Detectives Bishop and Mullis reviewed the forensic download of Richmond's

cell phone, finding that text messages appellant and Richmond sent to one another on the

day of Richmond's death were indicative of a drug deal.1 The messages appellant and

Richmond exchanged on December 2, 2017 were as follows:

               4:13:09 p.m. – APPELLANT: Seriously call me when u about to
               get off.. I got your shit already cz he said he was prolly going to
               be leaving to go to Chicago at some point today so I went ahead
               and grabbed a whole one.. So got your half. Had him split in
               two.

               4:13:53 p.m. – RICHMOND: Ok

               4:22:30 p.m. – APPELLANT: Hope u wanted half ha figured u
               would.



1. The phone number appellant texted Richmond from was the same phone number appellant listed as her
contact number on the written witness statement she provided to law enforcement on the evening of
Richmond's overdose.

                                               -7-
                                                     Clermont CA2021-07-040

4:22:52 p.m. – RICHMOND: Lol ya as long as it weighs a half

4:23:44 p.m. – APPELLANT: Yea I had him make two separate
ones so not touching yours

4:23:59 p.m. – APPELLANT: Its still all wrapped up for u

4:24:06 p.m. – RICHMOND: ok

4:26:10 p.m. – APPELLANT: Hey u think u can get Jacob
tonight then you both can come with us and the girls downtown
and watch Santa repeal and fireworks and shit

4:26:32 p.m. – RICHMOND: I doubt it but I can try

4:26:43 p.m. – APPELLANT: Ok

4:28:53 p.m. – APPELLANT: Ok we each have one too

4:29:40 p.m. – RICHMOND: lol

4:52:26 p.m. – RICHMOND: Getting in the truck now

4:55:43 p.m. – APPELLANT: Ok u coming to eastgate?

4:55:56 p.m. – RICHMOND: Ya

4:56:58 p.m. – APPELLANT: Ok still at her sisters but when u
get close I can leave and meet u.

5:24:37 p.m. – APPELLANT: U want me to just come to your
house?

5:25:22 p.m. – RICHMOND:         Ya.. I'll be there in about 25
minutes

5:30:04 p.m. – APPELLANT: Ok

5:38:39 p.m. – RICHMOND: Passing beechmont

5:39:30 p.m. – APPELLANT: Ok ill start heading that way

5:39:38 p.m. – RICHMOND: K

5:51:07 p.m. – APPELLANT: Hurray out to the car when we get
there. Ill let u know when we about to pull in

5:52:05 p.m. – RICHMOND: Let me know before u get here
chrisnis here and we gotta ride down the street real fast. I can't

                              -8-
                                                                 Clermont CA2021-07-040

             let him see anything

             5:52:40 p.m. – APPELLANT: Ok that's cool

             5:56:26 p.m. – RICHMOND: How long u thinkin

             5:56:49 p.m. – APPELLANT: Passin meijers

             5:57:43 p.m. – RICHMOND: Don't pull in my drive

             5:57:53 p.m. – APPELLANT: Ok

             5:58:17 p.m. – APPELLANT: What street is yours ago

             5:58:54 p.m. – RICHMOND: Clermont ln

             5:59:44 p.m. – APPELLANT: Come out

             5:59:54 p.m. – RICHMOND: Don't pukk in the drive

             6:00:11 p.m. – RICHMOND: There leaving gimmie 2 seconds

      {¶19} At 6:00:50 p.m., appellant called Richmond and the phone call lasted 18

seconds in duration. The two then began exchanging text messages once again:

             6:02:00 p.m. – RICHMOND: Pull away real fast

             6:02:18 p.m. – RICHMOND: There talking about u

             6:03:24: p.m. – APPELLANT: What exactly is the reasoning I
             can't be seen or u can't been seen with me??

Richmond then called appellant at 6:06:21 p.m. and their phone call lasted 46 seconds in

duration.

      {¶20} Appellant and Richmond had no phone contact for a couple of hours. At

8:58:14 p.m., appellant texted Richmond, "Can I stop by and pick up the rest of the money?"

Appellant then called Richmond at 9:12:50 p.m. and 9:23:13 p.m., but those two calls were

not answered by Richmond. Appellant then sent the following texts to Richmond:

             9:27:16 p.m. – APPELLANT: Come on Ryan don't be doing this
             blowing me off ignoring me shit when u owe me money. Just
             tell me what is going on. We Wayy better friends then all this
             dude don't fucking ruin what we got after so long over some shit

                                           -9-
                                                                   Clermont CA2021-07-040

              like this… For real.

              9:30:02 p.m. – APPELLANT: Just keep it real with me.

At 10:37:50 p.m., around the time appellant went to Richmond's place to check on him,

appellant placed a final call to Richmond, which went unanswered.

       {¶21} At trial, Detectives Mullis and Bishop both testified that from their experience

in working drug investigations the conversation between appellant and Richmond on

December 2, 2017 clearly concerned drugs. Detective Mullis, who has more than 14 years

of experience working on drug investigations, testified that his undercover work required

knowledge of the slang, quantities, and typical terms associated with drug buys. Based on

the language in the text messages, the detectives believed appellant had purchased a gram

of narcotics and had the dealer divide it in half, keeping the two halves separate so that she

could provide half to Richmond.        Detective Mullis noted that powdery substances,

particularly heroin, is sold in gram or half-gram quantities, and he believed the lingo used

by appellant and Richmond indicated the drug involved was heroin.            Both detectives

believed appellant provided Richmond with his half of the drugs and Richmond gave

appellant some money in exchange. However, Richmond did not give appellant all the

money he owed her, as evidenced by appellant repeatedly reaching out to Richmond later

that evening to get the rest of the money.

       {¶22} Detective Bishop indicated his review of the remaining text messages on

Richmond's phone did not appear to be related to drug trafficking or efforts by Richmond to

obtain drugs from anyone else. As the messages appellant exchanged with Richmond

made her a suspect in the investigation, Detective Bishop attempted to contact appellant

on January 25, 2018. Appellant did not answer and the detective left a voicemail. The

detective then attempted to contact appellant's girlfriend, Blankenship, but he did not have

luck in reaching her either. Appellant called the detective back later that day and when he

                                             - 10 -
                                                                 Clermont CA2021-07-040

requested an interview to discuss Richmond's death, appellant claimed to be too busy.

Appellant stated she would call him back to schedule something at a later date. On

February 6, 2018, Detective Bishop called appellant to again request an interview. At this

time, appellant stated she was getting over the death of Richmond and did not want to talk

about it anymore.    Detective Bishop asked appellant if she had a good number for

Blankenship as he had not heard back from her. Appellant claimed that the two had broken

up shortly after Richmond's death and that she had not talked to her.

      {¶23} On February 7, 2018, Blankenship came to the police station to be interviewed

by Detective Bishop. At that time, Blankenship consented to a forensic download of her

phone.   The forensic download showed that, contrary to appellant's claims, she had

remained in contacted with Blankenship after Richmond's death. On January 25, 2018, the

date of Detective Bishop's first contact with appellant, appellant had texted Blankenship to

inform her that a detective from Union Township Police Department had called her about

Richmond.

      {¶24} Detective Bishop was cross-examined about the thoroughness of his

investigation. He admitted that he did not speak to every person Richmond communicated

with on the day of his death. This included an individual named Josh Gatz, who Richmond

attempted to call at 7:02 p.m. on December 2, 2017. However, the forensic download of

Richmond's phone indicates the duration of the call was zero seconds. Detective Bishop

also did not talk to two individuals who had sent Richmond messages over Facebook

Messenger. One individual, "Brandon," sent Richmond a message asking "where the

perks," which were believed to be a reference to Percocet. Richmond responded to the

message saying, "Idk bub. I don't mess with them anymore." Another individual, "Kristen,"

asked Richmond to meet her at a gas station and asked, "And did you wanna buy any H I.

Anything else?" Ryan had responded to her message to say he was "[c]oming."

                                           - 11 -
                                                                     Clermont CA2021-07-040

       {¶25} After considering the foregoing testimony and evidence, the jury found

appellant guilty on all charged offenses. At sentencing, the trial court found that the two

counts of corrupting another with drugs and the involuntary manslaughter count all merged

together.   The state elected to proceed on the involuntary manslaughter conviction.

Appellant was sentenced to eight years in prison for involuntary manslaughter, 12 months

in prison for trafficking in heroin, and 12 months in prison for aggravated trafficking in drugs.

The sentences were run concurrently, for a total stated prison term of eight years.

       {¶26} Appellant appealed her convictions, raising two assignments of error. As the

assignments of error are related, we will address them together.

       {¶27} Assignment of Error No. 1:

       {¶28} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE DEFENDANT

BY FAILING TO GRANT DEFENDANT'S RULE 29 MOTION FOR ACQUITTAL.

       {¶29} Assignment of Error No. 2:

       {¶30} THE TRIAL COURT ERRED IN ENTERING A FINDING OF GUILTY UPON

THE JURY'S VERDICT BECAUSE SUCH VERDICT WAS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.

       {¶31} In her first assignment of error, appellant contends that the trial court erred in

denying her Crim.R. 29 motion for acquittal as the state failed to present sufficient evidence

of her convictions for involuntary manslaughter, corrupting another with drugs, trafficking in

heroin, and aggravated trafficking in drugs (fentanyl). In her second assignment of error,

she contends her convictions are against the manifest weight of the evidence.

       {¶32} Crim.R. 29(A) provides that "[t]he court on motion of a defendant or on its own

motion, after the evidence on either side is closed, shall order the entry of a judgment of

acquittal * * * if the evidence is insufficient to sustain a conviction of such offense or

offenses." An appellate court reviews the denial of a Crim.R. 29(A) motion under the same

                                             - 12 -
                                                                    Clermont CA2021-07-040

standard as that used to review a sufficiency-of-the-evidence claim. State v. Mota, 12th

Dist. Warren No. CA2007-06-082, 2008-Ohio-4163, ¶ 5; State v. Huston, 12th Dist. Fayette

Nos. CA2006-05-021 and CA2006-06-022, 2007-Ohio-4118, ¶ 5.

       {¶33} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v. Grinstead,

194 Ohio App.3d 755, 2011-Ohio-3018, ¶ 10 (12th Dist.). When reviewing the sufficiency

of the evidence underlying a criminal conviction, an appellate court examines the evidence

in order to determine whether such evidence, if believed, would convince the average mind

of the defendant's guilt beyond a reasonable doubt. State v. Paul, 12th Dist. Fayette No.

CA2011-10-026, 2012-Ohio-3205, ¶ 9. Therefore, "[t]he relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt."

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶34} A manifest weight of the evidence challenge, on the other hand, examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight

of the evidence, the reviewing court must look at the entire record, weigh the evidence and

all reasonable inferences, consider the credibility of the witnesses, and determine whether

in resolving the conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

"While appellate review includes the responsibility to consider the credibility of witnesses

and weight given to the evidence, 'these issues are primarily matters for the trier of fact to

decide.'" State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-5226, ¶ 81,

                                             - 13 -
                                                                   Clermont CA2021-07-040

quoting State v. Walker, 12th Dist. Butler No. CA2006-04-085, 2007-Ohio-911, ¶ 26. An

appellate court, therefore, will overturn a conviction due to the manifest weight of the

evidence only in extraordinary circumstances when the evidence presented at trial weighs

heavily in favor of acquittal. Id., citing Thompkins, 78 Ohio St.3d at 387. Furthermore,

although the legal concepts of sufficiency of the evidence and weight of the evidence are

both quantitatively and qualitatively different, "[a] determination that a conviction is

supported by the manifest weight of the evidence will also be dispositive of the issue of

sufficiency." State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19.

       {¶35} Appellant was convicted of trafficking in heroin and aggravated trafficking in

drugs (fentanyl) in violation of R.C. 2925.03(A)(1), which provides that "[n]o person shall

knowingly * * * [s]ell or offer to sell a controlled substance or controlled substance analog."

She was also convicted on two counts of corrupting another with drugs in violation of R.C.

2925.02(A)(3), which provides that "[n]o person shall knowingly * * * [b]y any means,

administer or furnish to another or induce or cause another to use a controlled substance,

and thereby cause serious physical harm to the other person, or cause the other person to

become drug dependent." A person acts knowingly when, regardless of purpose, "the

person is aware that the person's conduct will probably cause a certain result or will

probably be of a certain nature." R.C. 2901.22(B). To furnish a controlled substance is to

"provide, supply or give access to" the substance. State v. Richard, 3d Dist. Marion No. 9-

20-36, 2021-Ohio-2980, ¶ 64, citing State v. Patterson, 11th Dist. Trumbull No. 2013-T-

0062, 2015-Ohio-4423, ¶ 86.

       {¶36} Appellant was also convicted of involuntary manslaughter in violation of R.C.

2903.04(A), which provides that "[n]o person shall cause the death of another * * * as a

proximate result of the offender's committing or attempting to commit a felony." The

predicate felony underlying appellant's involuntary manslaughter conviction was either of

                                            - 14 -
                                                                  Clermont CA2021-07-040

the trafficking offenses. With respect to the proximate cause element, this court has

previously recognized the element is "satisfied where the defendant, 'sets in motion a

sequence of events that make the death of another a direct proximate and reasonably

inevitable consequence.'" State v. Feltner, 12th Dist. Butler No. CA2008-01-009, 2008-

Ohio-5212, ¶ 12, quoting State v. Lovelace, 137 Ohio App.3d 206, 215 (1st Dist.1999). See

also State v. Wells, 12th Dist. Warren No. CA2016-02-009, 2017-Ohio-420, ¶ 35.

              Generally, for a criminal defendant's conduct to be the
              proximate cause of a certain result, it must first be determined
              that the conduct was the cause in fact of the result meaning that
              the result would not have occurred "but for" the conduct.
              Second, when the result varied from the harm intended or the
              hazarded, it must be determined that the result achieved was
              not so extraordinary or surprising that it would be simply unfair
              to hold the defendant criminally responsible for something so
              unforeseeable.

Lovelace at 216, citing LaFave & Scott, Criminal Law, Section 35, at 246 (1972). However,

"[i]t should be emphasized that for something to be foreseeable does not mean that it be

actually envisioned." Id. at 219. "It is not necessary that the accused be in a position to

foresee the precise consequence of his conduct; only that the consequence be foreseeable

in the sense that what actually transpired was natural and logical in that it was within the

scope of the risk created by his conduct." State v. Losey, 23 Ohio App.3d 93, 96 (10th

Dist.1985).

      {¶37} After reviewing the record, weighing inferences and examining the credibility

of the witnesses, we find that appellant's convictions for trafficking in heroin, aggravated

trafficking in drugs, involuntary manslaughter, and corrupting another with drugs were

supported by sufficient evidence and were not against the weight of the evidence. The state

presented testimony and evidence from which the jury could have found all the essential

elements of the offenses proven beyond a reasonable doubt. The fact that the state relied

on circumstantial evidence in proving appellant's guilt does not make her convictions any

                                           - 15 -
                                                                 Clermont CA2021-07-040

less sound. As this court has repeatedly recognized, a defendant's convictions may be

based on circumstantial evidence alone. State v. Brown, 12th Dist. Butler No. CA2014-12-

257, 2015-Ohio-3407, ¶ 12; Wells at ¶ 33. "Circumstantial evidence is proof of certain facts

and circumstances in a given case, from which the jury may infer other, connected facts,

which usually and reasonably follow according to the common experience of mankind."

State v. Stringer, 12th Dist. Butler No. CA2012-04-095, 2013-Ohio-988, ¶ 31.

Circumstantial evidence inherently possesses the same probative value as direct evidence,

and a conviction based on circumstantial evidence is no less sound than one based on

direct evidence. Brown at ¶ 12.

       {¶38} Through the presentation of appellant's and Richmond's December 2, 2017

text messages to one another, the state presented credible evidence that appellant

knowingly sold and knowingly furnished to appellant two controlled substances, to wit,

heroin and fentanyl. The texts indicate appellant had obtained "half" of a "whole one" for

Richmond from a contact who was leaving for Chicago.          When Richmond expressed

concern that his "half" needed to actually weigh a "half," appellant assured him his

substance was wrapped up and that she would not touch it.             Detective Mullis, an

experienced officer with knowledge of the slang, quantities, and typical terms associated

with drug buys, testified that the language used in the texts indicated a reference to a

powdery drug, most likely heroin. Mullis further testified that the discussion about the

substance actually weighing a full half was indicative of a drug transaction, as it was

common for traffickers to try to short a buyer.

       {¶39} The text messages also demonstrated Richmond was concerned with being

seen with appellant when appellant stopped to drop off his half of the substance. Richmond,

whose job and living situation were conditioned upon him refraining from drug use, advised

appellant not to park her vehicle in the drive so that the homeowner would not see them

                                            - 16 -
                                                                 Clermont CA2021-07-040

together or witness the transaction. The texts also indicated that the drug transaction had

occurred, and that Richmond had only paid appellant part of the money he owed her.

Appellant texted Richmond later in the evening asking to come by to "pick up the rest of the

money" that was owed to her. These texts, the baggie found in Richmond's bedroom the

night of his overdose, which tested positive for heroin and fentanyl, and Richmond's

toxicology results provide strong circumstantial evidence that appellant knowingly sold

Richmond the controlled substances.

      {¶40} By furnishing the controlled substances to Richmond, appellant caused

Richmond serious physical harm. Serious physical harm to persons includes "[a]ny physical

harm that carries a substantial risk of death" or "involves some permanent incapacity,

whether partial or total, or that involves some temporary, substantial incapacity." R.C.

2901.01(A)(5)(b) and (c). Both a lethal overdose and a nonlethal overdose where the victim

loses consciousness have been found to constitute serious physical harm. See State v.

Potee, 12th Dist. Clermont No. CA2016-06-045, 2017-Ohio-2926, ¶ 35; State v. Carpenter,

3d Dist. Seneca No. 13-18-16, 2019-Ohio-58, ¶ 43; State v. Wisniewski, 8th Dist. Cuyahoga

No. 110092, 2021-Ohio-3031, ¶ 31. Here, the state presented testimony from Dr. Stephens

that the level of morphine from the heroin Richmond ingested was four times the amount

needed to be lethal and that the combination of heroin and fentanyl made death more likely.

Dr. Stephens explained Richmond died shortly after ingesting the combination of drugs, as

evidenced by the lack of norfentanyl found in Richmond's blood and the levels of codeine,

morphine, and 6- monoacetylmorphine found in his blood and urine, respectively.

Moreover, Dr. Stephens testified that the amount of fentanyl in Richmond's system could

have caused him to become unconsciousness.

      {¶41} Appellant's act of selling the heroin and fentanyl to Richmond ultimately

caused Richmond's death. The jury heard testimony from the coroner that the heroin found

                                           - 17 -
                                                                  Clermont CA2021-07-040

in Richmond's system was "enough heroin to kill two of him" and that heroin, in combination

with the fentanyl negated Richmond's respiratory capabilities. The recently taken dosage

of heroin and fentanyl caused Richmond to stop breathing and his heart to stop pumping

within a number of minutes, thereby leading to his death. The only evidence of heroin and

fentanyl found in the residence where Richmond overdosed was the baggie found in

Richmond's room which tested positive for heroin and fentanyl and the syringe from his

overalls that tested positive for heroin, fentanyl, and tramadol. The toxicology report

indicated there was no tramadol in Richmond's system at the time of his death, which is

consistent with Dr. Stephens' testimony that Richmond most likely snorted the drugs rather

than injecting them. As Richmond died of a heroin dose where fentanyl was present and

because the baggie that contained heroin and fentanyl was found near Richmond's body

when officers arrived on scene, the jury was entitled to conclude that the drugs provided in

the baggie killed Richmond. From the text messages appellant exchanged with Richmond,

her conduct in returning to Richmond's house later that evening to seek the rest of the

payment for the drugs, and her act of searching through Richmond's pockets while Baker

provided CPR to an overdosed Richmond, the jury was entitled to conclude that appellant

sold the controlled substances that led to Richmond's death. There is nothing extraordinary

or surprising about the manner of Richmond's death in relation to appellant's actions. "The

possibility of an overdose is a reasonably foreseeable consequence of providing a

controlled substance to another." Wells, 2017-Ohio-420 at ¶ 39.

      {¶42} Appellant's argument that the jury had to rely on impermissible inference

stacking to convict her of the charged offenses is without merit. Impermissible inference

stacking occurs when a trier of fact "draw[s] an inference based entirely upon another

inference, unsupported by any additional fact or another inference from other facts."

(Emphasis added.) State v. Braden, 12th Dist. Preble No. CA2013-12-012, 2014-Ohio-

                                           - 18 -
                                                                   Clermont CA2021-07-040

3385, ¶ 12. A trier of fact is permitted, however, to use parallel inferences with additional

facts and to draw multiple, separate inferences from the same set of facts. Id. at ¶ 13, citing

State v. Maynard, 10th Dist. Franklin No. 11AP-697, 2012-Ohio-2946, ¶ 27. "[A] second

inference may be drawn upon a previous inference if the second inference is based at least

in part on additional facts or inferences drawn from other facts." State v. Cooper, 147 Ohio

App.3d 116, 126 (12th Dist.2002). Contrary to appellant's argument, the jury did not rely

exclusively on the text messages to infer that appellant offered to sell Richmond drugs, that

the two met up so appellant could deliver the drugs, or that the drugs appellant provided to

Richmond were the heroin and fentanyl on which Richmond overdosed. Rather, in addition

to the text messages, the jury had before it the physical evidence collected from Richmond's

bedroom (the baggie and the syringe), the chemical analysis of said evidence, the

toxicology report, the results of Richmond's autopsy, testimony from Baker about

appellant's actions upon finding Richmond unresponsive in his bedroom, and testimony

from Detective Mullis and Detective Bishop about their investigation into Richmond's death.

From this evidence, the jury was entitled to find beyond a reasonable doubt that appellant

committed the offenses of trafficking in heroin, aggravated trafficking in drugs (fentanyl),

corrupting another with drugs, and involuntary manslaughter when she sold and furnished

the controlled substances that caused Richmond's death.

       {¶43} Accordingly, for the reasons set forth above, we find that appellant's

convictions are supported by sufficient evidence and are not against the manifest weight of

the evidence. The jury did not lose its way and create such a manifest miscarriage of justice

that appellant's convictions must be reversed and a new trial ordered. Appellant's first and

second assignments of error are overruled.

       {¶44} Judgment affirmed.

       PIPER, P.J., and BYRNE, J., concur.

                                            - 19 -